                                                                            JS-6
 Case 2:18-cv-09462-DSF-RAO Document 31 Filed 05/11/20 Page 1 of 1 Page ID #:283

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. CV 18-09462-DSF (RAOx)                                       Date May 11, 2020

Title: Stephen S. Myrick v.         Hunt and Henriques
Present: The Honorable DALES. FISCHER




                    Renee                                                   Not Present
                Deputy Clerk                                         Court Repo1ier / Recorder


Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
Not Present                                            Not Present




Proceedings:     D In Comi              Iii In Chambers     D Counsel Notified

D Case previously closed in eITor. Make JS-5.

� Case should have been closed on entiy dated____   _
                                              9/29/19.

D Case settled but may be reopened if settlement is not consummated within------ days.
  Make JS-6.

D Other ________________________________

181 Entered JS-6-----------


                                                                      Initials of Preparer _____;;;r..;;;.f___




                                          V
CV-74 (10/08)                           CI IL MINUTES -REOPENING/CLOSING
